In the United States Court ot Federal Claims

No. 1 8-71'7
Filed: November 14, 201 8

****$$$$***$*****$******$**********$**$$

$

JACQUELINE YORRO, *
*

Plaintiff, pro se, *

$

v. *
$

THE UNITED STATES, *
34

Defendant. *

$

**$*$*$$*$*$****$**$*$*$***$*******$$$$*

FINAL ORDER DISMISSING COMPLAINT FOR FAILURE TO PROSECUTE

On May 21, 2018, Piaintiff filed a Complaint in the United States Court of Federal Claims
that alleged retaliation by officers at the Taconic Correctional Facility against Plaintiff’s children
and 88 year-cid father. Compl. at 1. That same day, Plaintiff filed a Motion F or Leave To Proceed
fn Forma Pauperz's. On June 13, 2018, the court granted the May 21, 2018 Motion.

On August 3, 2018, the Government filed a Motion For An Enlargement Of Time To
Answer The May 21, 2018 Complaint. On August 6, 2018, the court granted the August 3, 2018
Motion.

On August 6, 2018, the Government filed a Motion To Dismiss. The deadline for Plaintiff
to respond to the August 6, 2018 Motion To Dismiss Was September 4, 2018. As of Novernber
13, 2018, Plaintiff failed to file a Response to the Government’s August 6, 2018 Motion To
Dismiss.

On October i, 2018, the court issued an Order directing Plaintiff to show cause why she
faiied to comply With the September 4, 2018 deadline As of November 13, 2018, however,
Plaintiff has not complied With the October l, 2018 Order.

Rule 4l(b) of the United States Court of Federal Claims (“RCFC”) states that “[i]f the
plaintiff fails to prosecute or to comply With these rules or a court order, the court may dismiss on
its own motion or the defendant may move to dismiss the action or any claim against it.” RCPC
41(b).

In light of Plaintiff’ s failure to prosecute the above-captioned case and comply With court-
mandated deadlines, the court dismisses the May 21, 2018 Complaint for failure to prosecute

?UL? lL|SU DE||JU LBL|B BELID

 

ln light of Plaintift’ s failure to prosecute the above-captioned case and comply With court-
mandated deadlines, the court dismisses the May 21, 2018 Complaint for failure to prosecute

Accordingly, the Clerk of Court of directed to close this case. All pending motions are
dismissed as moot.

IT IS SO ORDERED.

@¢WM/

SAN G. BRADEN
enior Judge